EXHIBIT 3.1 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation WildCap Energy Storage Devices, Inc. NAME 2. Resident Agent Name Business Filings Incorporated and Street Address: PHYSICAL STREET ADDRESS CITY ZIP 6100 Neil Road, Suite 500 Reno NEVADA ADDITIONAL MAILING ADDRESS CITY STATE ZIP 3. Shares: Number of shares Number of shares with par value: Par value: without par value: 0 4. Names. Addresses. The First Board of Directors/Trustees shall consist of 1 member whose names and addresses are as follows: members whose names and Number of Board of Directors/Trustees: 1. NAME Frederick Rogers STREET ADDRESS CITY STATE ZIP 4340 Von Karman Avenue Newport Beach CA 2. NAME STREET ADDRESS CITY STATE ZIP The purpose of this corporation shall be: 5. Purpose All lawful business 6.Names. Addresses and Signatures of Incorporators: The Nevada Company, Terese Coulthard, Asst. Sec. /s/Terese Coulthard NAME Signature STREET ADDRESS CITY STATE ZIP 8025 Excelsior Drive, Suite 200 Madison WI 7. Certificate of I hereby accept appointment as Resident Agent for the above names corporation. Acceptance of Appointment of Resident Agent: /s/Terese Coulthard Authorized Signature of Resident Agent or Resident Agent Company Date: June 15, 2007
